Citation Nr: 1721523	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-29 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent prior to June 13, 2014, a rating higher than 20 percent from June 13, 2014 to October 15, 2014, and a rating higher than 30 percent since October 15, 2014, for spondyloarthropathy of the cervical spine (neck disability).

2.  Entitlement to a rating higher than 10 percent for spondyloarthropathy of the right ankle (to include the right foot). 

3.  Entitlement to a rating higher than 10 percent for spondyloarthropathy of the left ankle (to include the left foot). 

4.  Entitlement to a rating higher than 10 percent prior to October 15, 2014, and a rating higher than 20 percent since spondyloarthropathy of the right shoulder.

5.  Entitlement to a rating higher than 10 percent prior to October 15, 2014, and a rating higher than 20 percent since October 15, 2014 for spondyloarthropathy of the left shoulder.
6.  Entitlement to a rating higher than 10 percent prior to June 13, 2014, and a rating higher than 40 percent since June 13, 2014 for spondyloarthropathy of the right elbow.

7.  Entitlement to a rating higher than 10 percent prior to June 13, 2014, and a rating higher than 40 percent since June 13, 2014 for spondyloarthropathy of the left elbow.

8.  Entitlement to a rating higher than 10 percent for spondyloarthropathy of the right hand.

9.  Entitlement to a rating higher than 10 percent for spondyloarthropathy of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran presented testimony on these matters at a personal hearing before the undersigned Veterans Law Judge Kordich in September 2011.  A transcript is of record.

In June 2012, these claims were remanded by the Board for further development.

While the claims were in remand status, the Veteran presented testimony on these matters at a personal hearing before the undersigned Veterans Law Judge Gallagher in April 2013.  A transcript of that hearing is also of record.  At the time of the April 2013 hearing, the Veteran waived his right to have the third signatory of this decision conduct a hearing on the issues on appeal.  The Board will proceed accordingly.  See Arneson v. Shinseki, 24 Vet. App. 279 (2011).

In April 2014, these claims were again remanded for further development.

By a February 2015 rating decision, a 30 percent rating was assigned for a neck disability and ratings of 10 percent, each, were assigned for spondyloarthropathy of the left and right shoulder, effective from October 15, 2014.  

By an October 2015 rating decision, ratings of 40 percent were assigned for the right and left elbow, and a 20 percent rating was assigned for the Veteran's neck disability, effective from June 13, 2014 to October 15, 2014.

However, since these increases did not constitute a full grant of the benefits sought, the higher initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Finally, an August 2015 rating decision awarded a TDIU, effective October 15, 2014.  Since the Veteran did not appeal the decision or effective date assigned, this issue is not on appeal before the Board at this time.




FINDINGS OF FACT

1.  Prior to June 13, 2014, the most probative evidence demonstrates that the Veteran's neck disability was manifested by limitation of forward flexion of the cervical spine to no less than 40 degrees flexion and a combined range of motion of no less than 280 degrees; there was no evidence of IVDS.

2.  From June 13, 2014, to October 15, 2014, the most probative evidence demonstrates that the Veteran's neck disability was manifested by limitation of forward flexion of the cervical spine to no less than 30 degrees flexion and a combined range of motion of no less than 115 degrees; there was no evidence of IVDS or favorable ankylosis of the entire cervical spine.

3.  Since October 15, 2014, the most probative evidence demonstrates that the Veteran's neck disability has been manifested by limitation of forward flexion of the cervical spine to no less than 15 degrees, with no evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 month period or unfavorable ankylosis of the cervical spine.

4.  Prior to October 15, 2014, the most probative evidence demonstrates that the Veteran's right and left ankle disability is manifested by moderate limitation of motion.

5.  Since October 15, 2014, the most probative evidence demonstrates that the Veteran's right and left ankle disability has been manifested by marked limitation of motion.

6.  The Veteran's dominant arm is his right arm.

7.  Prior to June 13, 2014, the most probative evidence demonstrates that the Veteran's right and left shoulder disability is manifested by no more than pain and weakness; there is no evidence of limitation of motion at shoulder level; recurrent dislocation of or at the scapulohumeral joint; favorable or unfavorable ankylosis of the right shoulder joint; or nonunion of the clavicle or scapula with loose movement
8.  Since June 13, 2014, the most probative evidence demonstrates that the Veteran's right and left shoulder disability has been manifested by limitation of flexion to midway between the side and shoulder level.

9.  Prior to June 13, 2014, the most probative evidence demonstrates that the Veteran's left and right elbow disability was manifested by full range of motion of both elbows.

10.  Since June 13, 2014, the most probative evidence demonstrates that the Veteran's left elbow disability has been manifested by flexion limited to no less than 35 degrees and extension limited to no less than 10 degrees; and the right elbow disability has been manifested by flexion limited to no less than 55 degrees and extension limited to no less than 20 degrees; there is no evidence of unfavorable ankylosis of the left elbow or limitation of flexion of the right elbow to 45 degrees.  

11.  Throughout the entire pendency of the appeal, the most probative evidence of record demonstrates that the Veteran's bilateral hand disability has been manifested by painful motion, and limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent prior to June 13, 2014, a rating higher than 20 percent from June 13, 2014 to October 15, 2014, and a rating higher than 30 percent since October 15, 2014, for a neck disability, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5002, 5237 (2016).

2.  Prior to October 15, 2014, the criteria for disability ratings higher than 10 percent, each, for left and right ankle disabilities, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5002, 5271 (2016).

3.  Since October 15, 2014, the criteria for disability ratings of 20 percent each, but no higher, for left and right ankle disabilities, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5002, 5271 (2016).

4.  Prior to June 13, 2014, the criteria for disability ratings higher than 10 percent, each, for left and right shoulder disabilities, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5002, 5201, 5203 (2016).

5.  Since June 13, 2014, the criteria for a 30 percent rating, but no higher, for a right shoulder disability and a rating of 20 percent, but no higher, for a left shoulder disability, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5002, 5201, 5203 (2016).

6.  The criteria for ratings higher than 10 percent prior to June 13, 2014, and ratings higher than 40 percent since June 13, 2014, for left and right elbow disabilities, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5002, 5206, 5207 (2016).

7.  The criteria for ratings higher than 10 percent, each, for left and right hand disabilities, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DCs 5002, 5228 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Veteran was afforded VA examinations in August 2008 and December 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's neck, bilateral elbow, shoulder, ankle, and hand disabilities since the 2014 and 2015 VA examinations.

During the course of this appeal, the Court decided Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  With regard to the claims for neck, bilateral elbow, shoulder, ankle, and hand disabilities, the Board finds the April 2009, August 2012, June 2014, October 2014, and July 2015 examinations are adequate under Correia.  First, the Board notes that retroactive range of motion testing cannot be performed.  Next, Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Id. at *8 n.7.  Additionally, Correia indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged." Id.  Here, the record shows that the Veteran has service-connected bilateral elbow, shoulder, ankle, and hand disabilities, so there is no opposite undamaged joint to compare.  This is also the case with regard to the Veteran's neck disability as far as there not being an opposite undamaged joint to compare.  Thus, the Board finds the April 2009, August 2012, June 2014, October 2014, and July 2015 VA examinations are adequate and provide the information necessary to evaluate his orthopedic disabilities during the periods on appeal.

With regard to the Veteran's bilateral ankle/foot disability, in Southall-Norman v. McDonald, the Court found that the provisions of 38 C.F.R. § 4.59 are applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  No. 15-1357, 2016 WL 7240720 (Vet. App. December 15, 2016). 

However, in the instant case, the Board finds that a remand is not necessary in order to reexamine the Veteran's bilateral ankle disability in light of Southall-Norman.  Here, the crux of the Court's finding to expand § 4.59 was so as to allow a veteran to achieve the minimum compensable rating for a musculoskeletal disability that was not rated based on limitation of motion and, in the instant case, the Veteran's bilateral ankle/foot disability has been evaluated as 10 percent disabling for the entire appeal period (not including the increased rating of 20 percent herein assigned for the period since October 15, 2014 and discussed in greater detail below).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination(s) is necessary.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.
Increased Rating Claims

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

Neck disability

The Veteran contends that his service-connected neck disability is more severe than his 10 percent rating prior to June 13, 2014, 20 percent rating from June 13, 2014 to October 15, 2014, and 30 percent rating since October 15, 2014

Spine disabilities can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, in pertinent part, a rating of 10 percent is assigned when forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis. 

A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine.

A rating of 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

For purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateroflexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees; normal combined ROM of the cervical spine 340 degrees.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016). 

IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, DC 5243.  According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under DC 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1 (emphasis added).  It is important for the Veteran to understand that his statements regarding bed rest cannot be used to provide him a higher evaluation under DC 5243.

The Veteran contends that his neck disability is more severe than his 10 percent rating prior to June 13, 2014; 20 percent rating from June 13, 2014 to October 15, 2014; and 30 percent from October 15, 2014 to the present.

Turning first to orthopedic manifestations of the Veteran's neck disability, on April 2009 VA spine examination the Veteran underwent an examination of the lumbar spine with cervical spine involvement.  On examination, there was no ankylosis of the cervical spine. 

Range of motion (ROM) measurements indicate 40 degrees forward flexion, 35 degrees extension, 35 degrees left and right lateral flexion, 70 degrees left lateral rotation, and 65 degrees right lateral rotation, with pain throughout ROM testing.  The combined ROM is 280 degrees.

Following repetitive-use testing, there was no additional limitation in ROM of the cervical spine.  Functional loss and/or functional impairment of the cervical spine were manifested by pain and weakness, but there was no evidence of fatigue, lack of endurance, incoordination, spasm, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There were no signs of IVDS.  The examiner diagnosed cervical strain and cervical rheumatoid arthritis with moderate impairment of the Veteran's usual occupation and daily activities.

On October 2012 VA neck Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with complaints of tension and a knot in his neck that was mild to moderate in severity.  There were flare-ups of his neck disability.
 
ROM measurements indicate 45 degrees forward flexion, extension, and left and right lateral flexion; and 80 degrees left and right lateral rotation, without pain.  The combined ROM is 304 degrees.

Following repetitive-use testing, there was no additional limitation in ROM of the cervical spine.  There was no functional loss and/or functional impairment of the cervical spine.  There was no localized tenderness or pain to palpation of the cervical spine, no guarding, and no muscle spasms.  There was no evidence of IVDS of the cervical spine.  On X-ray examination there was no evidence of arthritis of the cervical spine.  The examiner opined that the neck disability had no impact on his ability to work.

On June 2014 VA neck conditions DBQ examination the Veteran presented with a history of cervical spine spondyloarthropathy treated with NSAIDs, stretching, and exercise. 

ROM measurements indicate 30 degrees forward flexion with pain; 5 degrees extension with pain; 30 degrees right lateral flexion with pain; 20 degrees left lateral flexion with pain; 15 degrees left and right lateral flexion with pain throughout all ROM.  The combined ROM is 115 degrees.

Following repetitive-use testing, there was some limitation in ROM of the cervical spine.  After repetitive use testing, post-test ROM indicate flexion 30 degrees; 5 degrees extension; 20 degrees right lateral flexion; 15 degrees left lateral flexion; 15 degrees right lateral rotation; and 10 degrees left lateral rotation.  There was some additional limitation in ROM of the neck following repetitive-use testing. 

Functional loss, functional impairment and/or additional limitation of range of motion of the neck after repetitive use were manifested by less movement than normal.  There was no evidence of localized tenderness or pain to palpation or guarding or muscle spasm of the neck.  There was no IVDS and no use of assistive devices.  X-ray examination indicated arthritis, but no evidence of vertebral fracture.  It impacted his ability to work in that he had limited ability to use blind spot when driving.  There were no additional limitations of ROM due to pain during flare-ups or when the joint was used repeatedly over a period of time.

On October 2014 VA neck conditions DBQ examination the Veteran indicated that he treated his neck disability with Mobic and hot and cold packs for pain.  He complained of flare-ups manifested by daily neck pain rated 6 to 7 out 10 on the pain scale. 

ROM measurements indicated 15 degrees forward flexion; 20 degrees extension, right and left lateral flexion; 40 degrees right lateral rotation; and 30 degrees left lateral rotation; without pain throughout.  The combined range of motion is 145 degrees.

Following repetitive-use testing, there was no additional limitation in ROM of the cervical spine following repetitive-use testing.  There was functional loss and/or functional impairment of the neck manifested by less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joints/soft tissue of the neck, but there were no muscle spasms or guarding of the neck resulting in abnormal gait or spinal contour or ankylosis of the upper extremities.  He was found to have IVDS, but did not have any incapacitating episodes over the past 12 months due to IVDS.  A May 2014 X-ray examination indicated multilevel degenerative disc disease, anterior marginal osteophytes.  The neck disability impacted his ability to do such things like yardwork, sports, and drive long distances.  The examiner diagnosed degenerative arthritis of the cervical spine and IVDS.

After review of all the evidence regarding the orthopedic manifestations of the Veteran's neck disability, the Board finds that a rating in excess of 10 percent prior to June 13, 2014, and a rating in excess of 20 percent from June 13, 2014 to October 15, 2014, and a rating in excess of 30 percent since October 15, 2014, is not warranted.  A rating of 20 percent is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A rating of 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A rating of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine.  A rating of 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Prior to June 13, 2014, the most probative evidence of record does not indicate that the Veteran's neck disability was manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  In this regard, on April 2009 VA examination, forward flexion of the cervical spine was to 40 degrees with a combined ROM of the cervical spine of 280 degrees.  On October 2012 VA examination, forward flexion of the cervical spine was to 45 degrees with a combined ROM of 340 degrees.  There was no additional limitation in ROM following repetitive-use testing during the examinations.  Moreover, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Accordingly, the next higher rating of 20 percent is not warranted for limitation of ROM of the cervical spine for the period prior to June 13, 2014.

From June 13, 2014, to October 15, 2014, the most probative evidence of record does not indicate that the Veteran's neck disability has been manifested by forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  In this regard, on June 2014 VA examination, forward flexion of the cervical spine was to 30 degrees and there was no evidence of ankylosis.  Accordingly, the next higher rating of 30 percent is not warranted for limitation of ROM of the cervical spine for the period from June 13, 2014 to October 15, 2014. 

From October 15, 2014, the most probative evidence of record does not indicate that the Veteran's neck disability has been manifested by unfavorable ankylosis of the entire spine.  Accordingly, the next higher rating of 40 percent is not warranted for limitation of ROM of the cervical spine since October 15, 2014. 

With regard to the DeLuca factors, the Board observes that the VA examining physicians and clinicians, have noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a rating of 20 percent prior to June 13, 2014, or 30 percent from June 13, 2014 to October 15, 2014, or 40 percent since October 15, 2014.
In sum, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to June 13, 2014, a rating greater than 20 percent from June 13, 2014 to October 15, 2014, or a rating greater than 30 percent since October 15, 2014 for the orthopedic manifestations of the Veteran's neck disability.

While the Board accepts the contentions of the Veteran (as reflected in the VA examinations and treatment records) that his neck pain disability causes him to experience pain, providing the basis for the 10 percent, 20 percent, and 30 percent evaluations, the Board has taken that into account in its consideration of the ROM of motion of the Veteran's cervical spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, greater ratings are not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on ROM measurements.

Without taking into consideration pain, there would be limited basis for the current evaluations, let alone higher evaluations.

It is important for the Veteran to understand that the disability evaluation of 10 percent prior to June 13, 2014, 20 percent disability evaluation from June 13, 2014 to October 15, 2014, and 30 percent disability evaluation since October 15, 2014, for the neck disability will cause him problems such as limited motion and pain; a fact that is not in dispute.  If there were no problems associated with his neck disability during this period, there would be no basis for his current evaluations.  More importantly, however, prior to June 13, 2014, the flexion of the Veteran's cervical spine was greater than 30 degrees with a combined range of motion of no less than 280, which is significantly greater than 170 degrees and there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  From June 13, 2014, to October 15, 2014, there is no evidence of forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Since October 15, 2014, there is no evidence of unfavorable ankylosis of the entire spine.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to June 13, 2014; a rating higher than 20 percent from June 13, 2014 to October 15, 2014; or greater than 30 percent since October 15, 2014, for a neck disability.

Turning next to neurological manifestations of the Veteran's disability, the Veteran is not currently in receipt of a separate rating for the neurological manifestations of his cervical spine disability.  A separate compensable rating for neurological manifestations of the Veteran's cervical spine disability requires symptoms approximating mild incomplete paralysis of the relevant nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2016).

Turning to a review of the evidence of record, on April 2009 VA spine examination, a neurological examination did not reveal any abnormalities.  In September 2011, he testified that pain radiated down to his shoulders.  On October 2012 VA examination, muscle strength testing and sensory and reflex examinations were normal.  There was no radicular pain or any other signs or symptoms of radiculopathy.  

On June 2014 VA examination, muscle strength testing of the upper extremities ranged from 3/5 to 4/5, with abnormal reflex and sensory examinations.  However, there was no radiculopathy of the upper extremities.

On October 2014 VA examination, muscle strength testing and reflex and sensory examinations were normal and there was no radiculopathy of the upper extremities.  Reflex examination was abnormal for the biceps and brachioradialis.  Sensory examination of the shoulders was normal and was decreased for the forearms, hands, and fingers.  However, there was no radiculopathy.  
The Board finds that the Veteran' neurological manifestations of his cervical spine disability do not rise to the level of mild incomplete paralysis prior to June 13, 2014; from June 13, 2014 to October 15, 2014; or since October 15, 2014.  While the Board acknowledges the Veteran's testimony that radicular pain from his neck radiated into his shoulders, clinical findings have consistently failed to demonstrate symptoms approximating mild incomplete paralysis.  Therefore, the Board finds that a compensable rating for the neurological manifestations associated with the Veteran's neck disability is unavailable for any period on appeal.

The Board has also considered whether the Veteran is entitled to a rating higher than 10 percent prior to June 13, 2014; or a rating higher than 20 percent from June 13, 2014 to October 15, 2014; or a rating higher than 30 percent since October 15, 2014, for neck disability under Formula for Rating IVDS.  April 2009, October 2012, and June 2014 VA examiners found no evidence of IVDS.  On October 2014 VA examination, the Veteran was found to have IVDS, but did not have any incapacitating episodes over the past 12 months due to IVDS.  Since there is no evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, prior to June 13, 2014; evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks from June 13, 2014 to October 15 2014; or evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months since October 15, 2014, the Formula for Rating IVDS does not entitle the Veteran to a higher rating for his neck disability during any period on appeal.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent prior to June 13, 2014; a rating higher than 20 percent from June 13, 2014 to October 2014; and a rating higher than 30 percent since October 15, 2014, for the Veteran's neck disability.

Left and right ankle disabilities

The Veteran contends that his left and right ankle disabilities (spondyloarthropathy) are more severe than his current 10 percent ratings.

The Veteran's bilateral ankle disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5002-5271.

Under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Turning to the merits of the claim, in September 2011 the Veteran testified that his ankles got swollen badly and that his left one was worse than the right.  He said that he was given stockings to wear and wore braces.  He said that a doctor indicated that his ankle disability was severe.

On April 2009 VA ankle examination, the Veteran presented with complaints of pain, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, and lack of endurance.  Flare-ups occurred daily, were moderate to severe in severity, and lasted 2 to 3 hours.  He used a cane for stability.

ROM measurements of the left and right ankle indicated 10 degrees flexion and 30 degrees plantar flexion, without pain.  Following additional ROM testing, there was no additional limitation of range of motion of either ankle.
Objectively, there was evidence of right ankle tenderness and guarding of movement of the left and right ankle, but there was no evidence of pain, fatigue, weakness, lack of endurance, incoordination, painful motion, edema, effusion, instability, redness, heat, abnormal movement, or weakness of the left or right ankle.

Gait was abnormal and the Veteran walked with a cane.  He was confined to light sedentary activities.  The examiner diagnosed spondyloarthropathy and rheumatoid arthritis of the ankles which had a significant impairment on his usual occupation and daily activities.

On October 2012 VA ankle DBQ examination the Veteran presented with complaints of bilateral ankle swelling.  He also had bilateral venous insufficiency.  He wore support stocking socks and had intermittent stiffness.  He reported no flare-ups that impacted the function of his ankles.

ROM measurements of the left and right ankle revealed normal plantar flexion (45 degrees or greater) with no objective evidence of pain and normal plantar flexion (extension) 20 degrees or greater with no objective of painful motion.  Following repetitive-use testing, there was no additional limitation in range of motion of the ankles.  Functional loss and/or functional impairment of the ankles were manifested by less movement than normal, pain on movement, and swelling, bilaterally.  Muscle strength and joint stability tests were normal.  There was no evidence of ankylosis.  Diagnostic testing revealed dorsal and plantar calcaneal spurs of the left ankle.  The examiner opined that the Veteran's bilateral ankle disability did not impact his ability to work.

In August 2013, the Veteran testified that he used shoe protectors and wore stockings.

On June 2014 VA ankle DBQ examination the Veteran did not report flare-ups that impacted the function of his ankle.  His treatment consisted of medications daily with a fair response to treatment and good prognosis.  He did not report flare-ups that impacted the function of the ankle.  Functional loss and/or impairment of the ankles were manifested by a feeling of pressure when walking and numbness.  

Initial ROM measurements of the right ankle indicated 40 degrees plantar flexion with 20 degrees or greater dorsiflexion.  ROM measurements of the left ankle indicated 35 degrees plantar flexion and 20 degrees dorsiflexion.  Abnormal ranges of motion contributed to functional loss. 

Following repetitive-use testing, there was additional limitation in ROM.  ROM measurements of the right ankle indicated 35 degrees plantar flexion with 15 degrees dorsiflexion.  ROM measurements of the left ankle indicated 40 degrees ankle flexion with 20 degrees dorsiflexion.  Bilaterally, ROM movements were painful on active, passive, and/or repetitive testing and contributed to functional loss or additional limitation of ROM.

There was also ankle pain with weight-bearing or non-weight bearing which contributed to functional loss or additional limitation of range of motion.  Bilaterally, there was localized tenderness or pain to palpation of joints or soft tissue.  For the right ankle, there was diffuse tenderness of the ankle and foot and pain with palpation.  With weight-bearing, there was pain at the transverse tarsal joint.  With the left ankle, there was diffuse tenderness.

Functional loss and additional limitation of range of motion was manifested by less movement than normal, weakened movement; in coordination, impaired ability to execute skilled movements smoothly; pain on movement, swelling, instability of station, disturbance of locomotion, and interference with standing.  

Factors contributing to limitation of ROM of the ankles included pain, weakness, fatigability, or incoordination.  The estimated ROM due to pain and/or functional loss during flare-ups for the right ankle was 35 degrees plantar flexion and 15 degrees dorsiflexion and for the left ankle was 30 degrees plantar flexion and 10 degrees dorsiflexion.

There was no evidence of ankylosis. 
Joint stability testing indicated suspected right ankle instability or dislocation, but the anterior drawer test there was no laxity compared with opposite side.  The Talar Tilt test indicated laxity compared with the opposite side.  An X-ray examination of the right ankle indicated mild degenerative joint disease (DJD) with plantar spur and 5th metatarsal bone ossicle.  There was no crepitus.  With regard to the left ankle, there was no suspected instability or dislocation.  X-ray studies did not reveal arthritis.  

The bilateral ankle disability affected his ability to work in that it caused pain with walking.  It also caused difficulty with grooming as he had to use a shower seat and maneuver into the shower with a cane.  He also used a toilet riser due to his bilateral ankle disability.

On June 2014 VA foot conditions DBQ examination, the Veteran presented with complaints of foot pain and flare-ups which impacted the function of the foot.  He experienced a loss of strength and complaints of increased pain with prolonged walking and an inability to climb ladders or stairs.  There was pain on use of and manipulation of the feet, with swelling and characteristic calluses.  There was extreme tenderness of the plantar surfaces of the feet with decreased longitudinal arch height of one or both with weight-bearing.  Although the bilateral ankle disability chronically compromised weight-bearing and required arch supports or custom orthotics, the examiner indicated that the Veteran's bilateral plantar fasciitis was identified as "moderate" in severity.  Pain contributed to functional loss manifested by pain on movement and weight-bearing, swelling, disturbance of locomotion, and interference with standing.  The examiner diagnosed flat foot (pes planus), metatarsalgia, and plantar fasciitis. 

On October 2014 VA foot conditions DBQ examination, the Veteran presented with complaints of pain on the bottoms of his feet and said that his shoe inserts did not help.  Pain was described as mostly dull pain, sometimes sharp.  Flare-ups caused difficulty with prolonged walking and hurt in the beginning of the day.  Pain was rated 5 to 7 out of 10 on the pain scale.

Pes planus was noted to be "mild" on the left foot and "moderate" on the right foot.  The foot condition chronically compromised weight-bearing and require arch supports or custom orthotic inserts.  An October 2012 X-ray examination revealed bilateral heel spurs.  With regard to the functional impact of the bilateral foot disability, he called in sick 2 to 3 days a month due to bilateral foot pain.

On October 2014 VA ankle conditions DBQ examination, the Veteran presented with complaints of swelling, especially with changes in the weather, which had worsened over the last few years.  He wore stockings daily for the past three to four years.  He was told that his osteoarthritis was worsening.  He took Mobic for pain and a water pill for swelling.  Flare-ups impacted the function of the ankles.  His ankles always hurt.  He had daily pain rated 7 out of 10 on the pain scale and lasted 15 minutes.  His ankles hurt to walk so he walked slower and made frequent stops every 10 to 15 minutes.  There was evidence of pain with weight-bearing which contributed to functional loss.  

ROM measurements of the left ankle indicated 10 degrees dorsiflexion and 25 degrees plantar flexion which contributed to functional loss, but no pain was noted on examination.  There was evidence of pain with weight-bearing.

ROM measurements of the right ankle indicated 5 degrees dorsiflexion and 35 degrees plantar flexion which contributed to functional loss, but no pain was noted on examination.  There was evidence of pain with weight-bearing.

Following repetitive-use testing of the ankles, there was additional loss of function or ROM.  Pain and fatigue significantly limited functional ability with repeated use over a period of time.  He experienced swelling, but there was no evidence of atrophy and muscle strength testing was normal.  No instability or dislocation was suspected.  He used a cane regularly for ambulation.

The examiner also noted that the Veteran recently retired from his position as court officer, due to his inability to walk and stress.

On July 2015 VA foot conditions DBQ examination, the Veteran presented with a history of bilateral foot pain since 2013 for which he used orthotics and took Tramadol.  He had continued pain with walking and standing and difficulty ambulating.  He had pain on use of both feet, but no pain was accentuated on manipulation of the feet.  There was no indication of swelling on use or any characteristic calluses.  He used orthotics, but remained symptomatic. 
On examination, he had bilateral foot pain which contributed to functional loss.  There was pain on weight-bearing, disturbance of locomotion, and interference with standing.  His functional limitations were associated with typical occupational tasks such as standing and walking due to pain experienced on ambulation and weight-bearing weight.  After a thorough examination, the examiner diagnosed bilateral plantar fasciitis which caused difficulty with normal ambulation.  

Applying the relevant criteria pursuant to DC 5271, the Board finds that prior to October 15, 2014, the date of the most recent VA examination which shows a worsening of the Veteran's bilateral ankle disability, a rating higher than 10 percent is not warranted.  In this regard, on October 2012 VA examination, ROM measurements of the right and left ankle revealed 45 degrees plantar flexion and 20 degrees dorsiflexion, which is normal range of motion.  On June 2014 VA examination, ROM measurements of the right ankle indicated 40 degrees plantar flexion with normal dorsiflexion and indicated 35 degrees plantar flexion with normal dorsiflexion, of the left ankle.  Accordingly, these findings do not show that the Veteran's bilateral ankle disability was more than moderate in severity and do not support the assignment of a higher rating of 20%, each, for his right or left ankle disability.

For the period since October 15, 2014, the evidence shows that the manifestations of the Veteran's bilateral ankle disability were more consistent with a 20% rating, each, for the left and right ankle.  In this regard, on October 2014 VA examination, ROM measurements of the left ankle indicated 10 degrees dorsiflexion and 25 degrees plantar flexion and ROM measurements of the right ankle indicated 5 degrees dorsiflexion and 35 degrees plantar flexion.  These findings show a "marked" limitation of motion of the Veteran's bilateral ankle disability.

With regard to the DeLuca factors, the Board observes that VA examiners noted the Veteran's complaints such as pain and the Board has taken those complaints into consideration in its above discussion (in this regard, it is important for the Veteran to understand that this problem is the basis for the current 10 percent disability rating prior to October 15, 2014, or the 20% disability rating assigned herein for the period since October 15, 2014). 

Consideration has also been given to other potentially applicable diagnostic codes for the ankle.  However, since there is no evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy, Diagnostic Codes 5272 through 5274 are inapplicable.  38 C.F.R. § 4.114, DCs 5272-5274 (2016).

The Board has considered whether the Veteran's bilateral ankle disability approximates a higher rating under DC 5284 which rates residuals of other foot injuries, but concludes that it does not.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

In this regard, on June 2014 foot conditions examination, the examiner opined that the Veteran's bilateral plantar fasciitis was identified as "moderate" in severity.  On October 2014 VA foot conditions examination, the examiner opined that the Veteran's pes planus was "mild" on the left foot and "moderate" on the right foot.  The competent medical evidence of record reflects a bilateral foot disability that has ranged from mild to moderate in severity.  A bilateral foot disability "mild" in severity does not even approximate the 10 percent rating under DC 5284 and the "moderately" severe bilateral foot disability supports no more than a 10 percent rating.  Accordingly, the Veteran's bilateral ankle/foot disability would not warrant the assignment of a rating higher than 10 percent prior to October 15, 2014, or a rating higher than 20 percent since October 15, 2014, under DC 5284.

With regard to the DeLuca factors, the Board observes that the VA examining physicians and clinicians, have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates ratings of 20 percent prior to October 15, 2014, or ratings of 30 percent since October 15, 2014, for a bilateral ankle disability.

In sum, the Board finds that the preponderance of the evidence is against the assignment of ratings greater than 10 percent each, for right and left ankle disabilities, prior to October 15, 2014.  However, a rating of 20 percent, each, for the right and left ankle, are warranted since October 15, 2014.

While the Board accepts the contentions of the Veteran (as reflected in the VA examinations and treatment records) that his bilateral ankle disability causes him to experience pain, providing the basis for the 10 percent and 20 percent evaluations, the Board has taken that into account in its consideration of the limitation of ROM of the Veteran's right and left ankle.  As previously stated, the rating schedule does not require a separate rating for pain itself.  Spurgeon, supra.  Accordingly, greater ratings are not warranted based on functional loss due to pain causing additional disability beyond that reflected on range of motion measurements.

While the Board understands the Veteran's central concern that his bilateral ankle disability causes such symptoms as pain and swelling, it is important for the Veteran to also understand that the Board does not suggest that the Veteran does not have problems with his right and left ankle.  The question is whether these problems provide a basis to grant a rating higher than 10% prior to October 15, 2014, or a rating higher than the 20% rating assigned herein for a bilateral ankle disability.  Without consideration of the problems he cited and the other issues he has with his ankles at this time, the current evaluations could not be justified.

Based on the foregoing, the Board concludes that the disability due to the Veteran's bilateral ankle disability is not manifested by symptomatology that more nearly approximates the criteria for ratings higher than 10 percent prior to October 15, 2014, or ratings higher than 20 percent since October 15, 2014, for a bilateral ankle disability.  See 38 C.F.R. § 4.7.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of ratings higher than 10 percent for a right and left ankle disability prior to October 15, 2014.  However, ratings of 20 percent each, but no higher, for right and left ankle disabilities, since October 15, 2014, are warranted. 

Left and right shoulder disability

In this case, the Veteran contends that his service-connected left and right shoulder disabilities, diagnosed as spondyloarthropathy, are more severe than his 10 percent evaluations indicate for the right and left shoulder prior to October 15, 2014, and 20 percent ratings for the right and left shoulder since October 15, 2014.  His predominant arm is his right arm.  See, April 2009 VA examination.

Disabilities and injuries of the shoulder are evaluated under Diagnostic Codes 5200, 5201, 5202 and 5203.  See 38 C.F.R. § 4.71 (a).  The evidence establishes the Veteran is right-handed, so his right shoulder is rated for impairment of the major upper extremity and the left shoulder is rated for the impairment of the minor upper extremity.

The left and right shoulder disabilities are currently evaluated under Diagnostic Code 5002-5203.  Diagnostic Code 5002 pertains to rheumatoid arthritis and Diagnostic Code 5203 pertains to impairment of the clavicle or scapula.

In this regard, as the evidence does not demonstrate any ankyloses and there is no identified impairment of the humerus, Diagnostic Codes 5200 and 5202 are inapplicable.  As such, an increased rating cannot be assigned under Diagnostic Codes 5200 or 5203.  38 C.F.R. § 4.71a, DCs 5200 and 5202 (2016).  However, as the record reflects limited motion of both shoulders, the Board will consider whether evidence of record warrants the assignment of a higher disability rating for either shoulder under Diagnostic Code 5201 which contemplates limitation of motion of the arm.
Under Diagnostic Code 5201, for the major side, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  For the minor side, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 20 percent rating is also warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 30 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016). 

Under Diagnostic Code 5203, which provides the same ratings for both the major and minor side, a 10 percent rating is assigned for malunion of the clavicle or scapula of the arm, or for nonunion of the clavicle or scapula without loose movement.  A higher 20 percent rating is warranted if there is nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula.

Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2016).  Forward flexion and abduction to 90 degrees amounts to shoulder level.

Turning to the merits of the claim, on April 2009 VA shoulder examination the Veteran presented with complaints of pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, and lack of endurance.  He had daily flare-ups moderate to severe in severity manifested by morning stiffness and pain lasting two to three hours.  He had not suffered any episodes of dislocation or recurrent subluxation/abnormal movement of the bone.  He suffered from inflammatory arthritis, but there was no evidence of ankylosis of the shoulder joints.

ROM measurements indicated 140 degrees forward flexion and abduction and 60 degrees external and internal rotation of both shoulders with pain.

Following initial ROM testing, there was pain, fatigue, weakness, lack of endurance, painful motion, and tenderness, but there was no incoordination, edema, effusion, instability, weakness, redness, heat, or abnormal movement.

Following the final ROM testing, there was no incoordination, but there was pain, fatigue, weakness, and lack of endurance.  The examiner diagnosed rheumatoid arthritis of both shoulders with moderate impairment on activities of daily living.

VA treatment records include a January 2011 report which indicates a complaint of left shoulder pain.  A June 2010 X-ray examination revealed moderate degenerative remodeling change in the left AC joint.  There was mild/moderate degenerative remodeling chance in the left glenohumeral joint; mild attenuation acromial humeral interspace; and subcortial cyst formation proximal left humerus. 

In September 2011, the Veteran testified that his shoulders felt heavy and getting worse.  He took medication, but was not attending physical therapy.  He testified that he had a hard time trying to raise his arm. 

On October 2012 VA shoulder and arm conditions DBQ examination, he presented with complaints of daily bilateral shoulder pain that was worse in the mornings rated an 8 out of 10 on the pain scale.

ROM measurements for the left and right shoulder indicated 175 degrees flexion and abduction without pain.  Following repetitive-use testing, there was some additional limitation in ROM of the shoulder and arm, but there was no functional loss and/or functional impairment of the shoulder and arm.

Functional loss, impairment, and/or additional limitation of ROM of the shoulder and arm after repetitive use was manifested by no functional loss for either extremity, but there was pain on movement.  There was localized tenderness or pain on palpation of the joints/soft tissue/biceps of the left shoulder, but no guarding of the shoulder.  Muscle strength testing of both shoulders was normal.  There was no ankylosis of the shoulder joint.  Hawkins' impingement and lift-off subscapularis tests were negative, but there were positive empty-can and lift-off subscapularis tests.  Cross-body adduction test was positive.  There was no history of mechanical symptoms, recurrent dislocation, or AC joint or other impairment of the clavicle or scapula.  There was tenderness on palpation of the AC joint.  An X-ray examination indicated arthritis of the left shoulder.  

During August 2013 testimony, the VLJ noted that the Veteran stated that with a little increment of motion of his arm and shoulder from the side he quickly experienced pain.  On VA examination, the examiner tried to make him move his arms farther than where the pain set in.

On June 2014 VA shoulder and arm conditions DBQ examination, the Veteran presented with complaints that of gradual soreness of the left shoulder and daily pain with less ability to move.  He also experienced stiffness with humid weather.  He complained of pain and stiffness and limited ROM.  Current treatment consisted of medications daily with a fair response and fair prognosis.  He did not report flare-ups impacted his function of the shoulder or arm.  There was no functional loss and/or impairment of the joints.  

Initial ROM measurements of the right shoulder indicated 70 degrees flexion, 65 degrees abduction, 45 degrees external rotation and 40 degrees internal rotation.  Initial ROM measurements of the left shoulder indicated 70 degrees flexion, 45 degrees abduction, 45 degrees external rotation and 40 degrees internal rotation.  Abnormal ranges of motion contributed to functional loss.

Following repetitive-use testing, there was additional limitation in ROM.  For the right shoulder, there was 60 degrees flexion, 70 degrees abduction, 30 degrees external rotation and 20 degrees internal rotation.  For the left shoulder there was 60 degrees flexion, 55 degrees abduction, 40 degrees external rotation and 35 degrees internal rotation.

With regard to pain, range of motion movements were painful on active, passive, and/or repetitive-use testing and contributed to functional loss or additional limitation of range of motion, bilaterally.  There was bilateral shoulder pain when the joint was used in weight-bearing or nonweight-bearing and contributed to functional loss or additional limitation of range of motion.  There was also localized tenderness or pain to palpation of joints or soft tissue.  

With regard to functional loss and/or additional limitation of form, there was less movement than normal, bilaterally and pain on movement.  Pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the joint was used repeatedly over a period of time, bilaterally.  The estimated range of motion due to pain and/or functional loss during flare-ups or when the joint was used repeatedly over a period of time, for the right shoulder, was 45 degrees flexion and abduction, 30 degrees external rotation and 25 degrees internal rotation.  For the left shoulder, there was 55 degrees flexion, 50 degrees abduction, 45 degrees external rotation, and 30 degrees internal rotation.  There was no functional loss during flare-ups or when the joint was repeatedly used over a period of time for either shoulder.

Muscle strength testing for the left and right shoulders ranged from 3/5 to 4/5.  Reduction of muscle strength was due to the disability.

There was no evidence of ankylosis or any rotator cuff condition or any clavicle, scapula, or AC or sternoclavicular joint motion suspected, or any conditions or impairments of the humerus.

Diagnostic testing indicated bilateral degenerative or traumatic arthritis.  There was no evidence of crepitus.  The examiner diagnosed with bilateral spondylosis of the shoulders.  With regard to his ability to perform any type of occupational task, there was difficulty with lifting, dressing, grooming, and activities of daily living.

On October 2014 VA shoulder and arm conditions DBQ examination, the Veteran presented with complaints that his shoulders were worsening, especially the right shoulder.  He stated that he could not raise his arms up like before and took Mobic for pain.  Pain was rated 7 to 8 out of 10 on the pain scale and lasted for 10 to 15 minutes after he put his arms down.  He used hot and cold packs for pain.  

He reported having functional loss or functional impairment of the joint.  He could not do overhead work, housework, or yardwork (including pushing his lawnmower with his right hand) and he could not take a gallon of milk out of the refrigerator using his right arm.

ROM measurements of the left shoulder indicated 55 degrees abduction, 45 degrees external rotation, and 75 degrees internal rotation.  There was evidence of pain with weight-bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was slight tenderness around the AC joint.

ROM measurements of the right shoulder indicated 40 degrees flexion, 35 degrees abduction, 40 degrees external rotation, and 60 degrees internal rotation.  Internal rotation was limited by body habitus.  Pain noted on examination caused functional loss and there was pain on flexion and abduction.  There was slight tenderness around the AC joint.

Following repetitive-use testing, there was no additional functional loss or ROM of motion for either the right or left shoulder.  Pain significantly limited functional ability with repeated use over a period of time.  There was no evidence of ankylosis.  However, a rotator cuff condition was suspected.  Hawkin's impingement test for the right and left shoulder was positive (pain on internal rotation indicates a positive test; may signify rotator cuff tendinopathy or tear).  Shoulder instability, dislocation, or labral pathology was suspected with a history of mechanical symptoms (clicking, catching, etc.) bilaterally.  The clavicle, scapula, AC joint or sternoclavicular joint condition was suspected and there was tenderness on palpation of the AC joint.  Cross-body adduction test (pain may indicated AC joint pathology) was positive for both shoulders.  There was no condition of the impairment or the humerus.  X-ray examination indicated arthritis of the left shoulder, but was unremarkable for the right shoulder.  A June 2010 X-ray of the left shoulder indicated a moderate degenerative remodeling change of the left AC joint; mild/moderate degenerative remodeling change of the left glenohumeral joint; mild attenuation acromial humeral interspace; and subcortical cyst formation proximal left humerus.
Applying the relevant criteria, the Board finds that prior to June 13, 2014, the date of the VA examination which showed a worsening of the Veteran's bilateral shoulder disability, ratings higher than 10 percent are not warranted for the left and right shoulder disability.  In this regard, there is no evidence of nonunion of the clavicle or scapula with loose movement, or for dislocation of the clavicle or scapula with regard to the left or right shoulder, which warrants a 20 percent rating under DC 5203.  Nor is there any evidence of limitation of motion of the right or left arm at shoulder level which warrants a 20 percent rating for the right and left shoulder under DC 5201.  Accordingly, a rating higher than 10 percent for the right or left shoulder prior to June 13, 2014 is not warranted under DC 5203 or DC 5201.

However, tor the period since June 13, 2014, the Board finds that a 30 percent rating for the Veteran's right arm (major arm) and a 20 percent rating for the left arm (minor arm), but no higher, is warranted for limitation of motion of each arm pursuant to DC 5201.  In this regard, on June 2014 VA examination, ROM testing of the right shoulder indicated 70 degrees flexion, 65 degrees abduction, 45 degrees external rotation and 40 degrees internal rotation.  ROM findings of the left shoulder indicated 70 degrees flexion, 45 degrees abduction, 45 degrees external rotation and 40 degrees internal rotation.  Accordingly, the Board finds that the Veteran's bilateral shoulder disability has displayed disability tantamount to the disability that exists with limitation of flexion to midway between the side and shoulder level, particularly when considering the Veteran's problems with painful motion.  These findings warrant the assignment of 30 percent and 20 percent ratings, each, but no higher, for the right shoulder and left shoulder, for the period since June 13, 2014.

The Board has considered whether the Veteran's bilateral shoulder disability warrants a higher rating under DC 5203, but finds that it does not.  Under DC 5203, the maximum rating for impairment of the clavicle or scapula is 20 percent for the major and minor extremity.  Although the RO assigned a 20 percent rating for each shoulder under DC 5203 for the period since October 15, 2014, the Board concludes that a 30 percent rating for the right shoulder and a 20 percent rating for the left shoulder under DC 5201 most appropriately reflects the Veteran's bilateral shoulder disability.
In this regard, the Board finds that to assign separate additional 20 percent ratings for each shoulder under DC 5203 would constitute pyramiding.  That is, the impairment of function to the right and left shoulder under DCs 5201 and 5203 are overlapping.  The manifestations of each shoulder disability are not shown to be separate and distinct in this case.  Evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Thus, a separate, additional 20 percent evaluation for each shoulder is not warranted under Diagnostic Code 5203. 

With regard to the DeLuca factors, the Board observes that the VA examining physicians and clinicians, have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates ratings of 20 percent for the right and left shoulder prior to June 13, 2014, or a 40 percent rating for the right shoulder and 30 percent for the left shoulder since June 13, 2014.

In sum, the Board finds that the preponderance of the evidence is against the assignment of ratings greater than 10 percent each, for right and left shoulder disabilities, prior to June 13, 2014.  However, a rating of 30 percent for the right shoulder and 20 percent for the left shoulder, is warranted since June 13, 2014.

While the Board accepts the contentions of the Veteran (as reflected in the VA examinations and treatment records) that his bilateral shoulder disability causes him to experience pain and stiffness, providing the basis for the 10 percent ratings prior to June 13, 2014, and 30 and 20 percent evaluations for the right and left shoulder since June 13, 2014, the Board has taken that into account in its consideration of the limitation of ROM of the Veteran's right and left shoulder.  As previously stated, the rating schedule does not require a separate rating for pain itself.  Spurgeon, supra.  Accordingly, greater ratings are not warranted based on functional loss due to pain causing additional disability beyond that reflected on range of motion measurements.

While the Board understands the Veteran's central concern that his bilateral shoulder disability causes such symptoms as pain and weakness, it is important for the Veteran to also understand that the Board does not suggest that the Veteran does not have problems with his shoulders.  The question is whether these problems provide a basis to grant a rating higher than 10% prior to June 13, 2014, or ratings higher than 30 percent and 20 percent for the right and left shoulder herein assigned for the period since June 13, 2014.  Without consideration of the problems he cited and the other issues he has with his shoulders at this time, the current evaluations could not be justified.

Based on the foregoing, the Board concludes that the disability due to the Veteran's bilateral shoulder disability is not manifested by symptomatology that more nearly approximates the criteria for ratings higher than 10 percent prior to June 13, 2014, or ratings higher than 30 and 20 percent since June 13, 2014.  See 38 C.F.R. § 4.7.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of ratings higher than 10 percent for a right and left shoulder disability prior to June 13, 2014.  However, ratings of 30 percent and 20 percent, but no higher, for right and left shoulder disabilities, since June 13, 2014, are warranted. 

Left and right elbow disabilities

The Veteran contends that his bilateral elbow disability (spondyloarthropathy) is more severe than his 10 percent ratings for the right and left elbow prior to October 15, 2014, and 40 percent ratings for the right and left elbow since October 15, 2014.

The Veteran's left and right elbow disabilities are currently rated under Diagnostic Codes 5002-5206.

Under Diagnostic Code 5206, limitation of flexion of either the major or minor forearm to 100 degrees warrants a 10 percent rating; limitation of flexion of either forearm to 90 degrees warrants a 20 percent rating; limitation of flexion of the major and minor forearm to 70 degrees warrants 30 and 20 percent ratings, respectively; limitation of flexion of the major and minor forearm to 55 degrees warrants 40 and 30 percent ratings, respectively; and limitation of flexion of the major and minor forearm to 45 degrees warrants 50 and 40 percent ratings, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Full elbow extension and flexion is from 0 to 145 degrees, full pronation is to 80 degrees, and full supination is to 85 degrees.  38 C.F.R. § 4.71  Plate I.

Turning to the merits of the claim, on April 2009 VA forearm examination, the examiner indicated diagnoses of limitation of flexion, bilateral forearms, arthritis, rheumatoid (atrophic), and bilateral forearms.  The Veteran complained of pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability and lack of endurance.  He took pain medication two to three times a day with a fair response to treatment.  He had daily moderate to severe flare-ups in the morning alleviated by movement.  The bilateral elbow disability had a moderate to severe effect on daily activities.  He used a cane to walk safely and maintain balance.  He denied any episodes of dislocation and recurrent subluxation/abnormal movement of the bone, but did suffer from inflammatory arthritis.  

On examination, there was no ankylosis of the forearm joints.  With regard to the left and right forearm, range of motion measurements indicated 80 degrees supination and 80 degrees (normal) pronation without pain.  Following initial ROM measurements, there was no pain, fatigue, weakness, lack of endurance, or incoordination.  Although there was tenderness and guarding of movement of the left and right forearm, there was no painful motion, edema, effusion, instability, weakness, redness, heat, or abnormal movement.  Following repetitive-use testing, there was no additional limitation of range of motion or pain, fatigue, weakness, lack of endurance, or incoordination of either forearm.  The examiner diagnosed rheumatoid arthritis, bilateral forearms with decreased ROM.  There was mild to moderate impairment on the usual occupation and daily activities.

On April 2009 VA joints examination, with regard to the forearms the Veteran complained of pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, and lack of endurance.  He had daily flare-ups in the morning moderate to severe in severity daily that lasted for a few hours.  He had not suffered from any episodes of dislocation or suffered any recurrent subluxation or abnormal movement of the bones. 

ROM measurements of the right and left forearm indicated 80 degrees supination and pronation without pain.  There was tenderness and guarding of movement.  The examiner diagnosed rheumatoid arthritis of the forearms with decreased ROM.

On March 2010 VA joints examination the Veteran presented with complaints of bilateral elbow pain.  He complained of residual aching, stiffness, swelling, and heat in his elbows.  He took Advil twice daily and Tylenol #3 once per week as needed for pain with good relief.  He had no acute flare-ups of his bilateral elbow disability that had been incapacitating in the past 12 months.  

ROM measurements of both elbows indicated full range of motion.  There were no additional limitations of motion after repetitive movement during the examination related to pain, fatigue, incoordination, weakness, or lack of endurance.  The examiner indicated that bilateral elbow spondyloarthropathy was not found.

In September 2011, the Veteran testified that his elbows were swollen and took water pills and medication for pain. 

On October 2012 VA elbow and forearm conditions DBQ examination, the Veteran indicated that he had no flare-ups which impacted the function of the elbow and/or forearm.  ROM measurements indicated 145 degrees flexion with normal extension, bilaterally, without objective evidence of painful motion.  

Following repetitive-use testing, there was no additional limitation of ROM of the elbow and forearm nor was there any functional loss and/or functional impairment.  On muscle strength testing, elbow flexion and extension was normal with no evidence of ankylosis.  There was no flail joint, joint fracture and/or impairment of supination or pronation, or joint replacement.  Imaging studies did not indicate degenerative or traumatic arthritis.  The examiner opined that the bilateral elbow disability had no impact on his ability to work.

On June 2014 elbow and forearm conditions DBQ examination, the Veteran indicated that in the past 12 months pain increased to 6 out of 10 on the pain scale.  Pain was treated with hot/cold patches.  He did not report flare-ups that impacted the function of the elbow and/or forearm.  

Initial ROM measurements of the right elbow indicated 55 degrees flexion with pain at 35 degrees and 40 degrees extension with pain.  ROM measurements of the left elbow indicated 35 degrees flexion with pain and normal extension with no objective evidence of painful motion.

Additional initial ROM measurements of the bilateral forearm indicated 35 degrees supination with pain and 80 degrees pronation.

He was not able to perform repetitive-use testing.  Functional loss and/or impairment was manifested by less movement than normal, weakened movement, excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; and swelling, bilaterally.  There was localized tenderness or pain on palpation of the joints/soft tissue of either the elbow or forearm.  Muscle strength testing was 3/5 for the right and left elbow flexion and extension, indicative of active movement against gravity.  There was no evidence of ankylosis; flail joint; joint fracture, and/or impairment of supination or pronation; joint replacement; or arthroscopic or other elbow surgery.  March 2013 diagnostic testing indicated a diagnosis of Kienbock's disease of the feet and hands.  The examiner diagnosed spondyloarthropathy of the elbow bilaterally and Kienbock's disease of the left elbow.  The bilateral elbow disability impacted his ability to work in that he was unable to lift anything heavier than a small chair and he could not be home alone.

On October 2014 VA elbow DBQ examination, the Veteran presented with complaints of flare-ups of his bilateral elbow disability.  He complained of constant pain that lasted for hours and reported functional loss or functional impairment of the joint or extremity.  He was unable to lift more than 5 pounds and was unable to sweep or mop.  

ROM measurements of the left elbow indicated 135 degrees flexion, 10 degrees extension, 60 degrees forearm supination, and 80 degrees forearm pronation.  No pain was noted on examination.  For the right elbow, there was 130 degrees flexion, 20 degrees extension, 90 degrees forearm supination, and 45 degrees forearm pronation.  There was evidence of pain with weight-bearing and objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was slight tenderness at lateral epicondyle area.  

He was able to perform repetitive-use testing with both elbows.  Muscle strength testing was normal.  There was no muscle atrophy and muscle strength testing was normal.  An X-ray examination indicated minimal degenerative changes in the elbows.  The examiner diagnosed bilateral degenerative arthritis and a remote history of spondyloarthropathy.  

Applying the relevant criteria, the Board finds that prior to June 13, 2014, the preponderance of the evidence shows that a rating higher than 10 percent is not warranted for either the right or left elbow under DC 5206.  Prior to June 13, 2014, the Veteran did not have a compensable limitation of motion of the right or left elbow.  In this regard, range of motion testing on March 2009 and October 2012 VA examination indicated a full range of motion of the elbows.  Accordingly, ratings higher than 10 percent prior to June 13, 2014, under DC 5206 is not warranted.

For the period since June 13, 2014, the preponderance of the evidence shows that a rating higher than 40 percent for the right elbow and higher than 40 percent for the left elbow, is not warranted.

With regard to the left elbow, a 40 percent rating is warranted for the minor elbow flexion limited to 45 degrees.  This is the maximum rating under DC 5206.  Under DC 5205, a higher rating of 50 percent warranted for unfavorable ankylosis of the elbow, which was not found.  

With regard to the right elbow, a higher rating of 50 percent is warranted for flexion limited to 45 degrees.  Under DC 5206, a 50 percent rating is warranted for limitation of flexion of the major arm to 45 degrees.  However, on June 2014 VA examination range of motion measurements of the right elbow indicated 55 degrees flexion and on October 2014 VA examination there was 130 degrees flexion.  Accordingly, a higher 50 percent rating for limitation of flexion of the right elbow is not warranted under DC 5206.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 5213 for impairment of supination and pronation.  Under that diagnostic code, supination limited to 30 degrees in the major and minor extremity warrants a 10 percent rating.  Limitation of pronation characterized by motion lost beyond last quarter of the arc, the hand does not approach full pronation, in the major and minor extremity warrants a 20 percent rating.  Pronation lost beyond the last the middle of the arc in the major and minor extremities warrants 30 and 20 percent ratings, respectively.  However, VA examinations during the course of the periods on appeal revealed supination limited to no less than 35 degrees and pronation limited to no less than 80 degrees.  Therefore, the Board finds that a separate or higher rating under Diagnostic Code 5213 for limitation of pronation or supination is not warranted. 

The Board has also considered other potentially applicable diagnostic codes pertaining to the right and left elbow.  However, the Veteran does not have, nor does his disability picture more nearly approximate ankylosis, extension limited to 110 degrees for the right elbow, flail joint, nonunion of the radius and ulna, impairment of the ulna, or impairment of the radius.  (Diagnostic Codes 5205, 5207, 5208, 5209, 5210, 5211, and 5212).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

While the Board accepts the contentions of the Veteran (as reflected in the VA examinations and treatment records) that his bilateral elbow disability causes him to experience pain, providing the basis for the 10 percent ratings prior to June 13, 2014, and 40 percent ratings for the right and left shoulder since June 13, 2014, the Board has taken that into account in its consideration of the limitation of ROM of the Veteran's right and left elbow.  As previously stated, the rating schedule does not require a separate rating for pain itself.  Spurgeon, supra.  Accordingly, greater ratings are not warranted based on functional loss due to pain causing additional disability beyond that reflected on range of motion measurements.

While the Board understands the Veteran's central concern that his bilateral elbow disability causes such symptoms as pain and weakness, it is important for the Veteran to also understand that the Board does not suggest that the Veteran does not have problems with his elbows.  The question is whether these problems provide a basis to grant a rating higher than 10 percent prior to June 13, 2014, or ratings higher than 40 percent for the right and left shoulder since June 13, 2014.  Without consideration of the problems he cited and the other issues he has with his shoulders at this time, the current evaluations could not be justified.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of ratings higher than 10 percent for a right and left elbow disability prior to June 13, 2014, or ratings higher than 40 percent since June 13, 2014.

Left and right hand disabilities

The Veteran contends that his bilateral hand disability (spondyloarthropathy) is more severe than his 10 percent ratings, each, for the right and left hand.

The left and right hand disabilities are currently evaluated as 10 percent disabling under Diagnostic Code 5002-5228.  Diagnostic Code 5002 pertains to rheumatoid arthritis and Diagnostic Code 5228 pertains to limitation of motion of the thumb.

Under DC 5228 a noncompensable rating is warranted with evidence of a gap of less than one inch (2.5 cm.) between the thumb pad and the finger, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a.  A 10 percent evaluation is assigned with evidence of a gap of one inch to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. Id. 
When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.

On March 2010 VA joints examination, the Veteran presented with complaints of residual aching, stiffness, heat, and swelling in both hands.  He took pain medication daily.  He was unable to engage in his usual occupational and daily activities, such as operate a motor vehicle, dressing and undressing, using eating utensils, and attending the needs of nature without assistance.

ROM measurements indicates full range of motion of all fingers in the metacarpophalangeal joint (0 to 90 degrees, proximal interphalangeal joint 0 to 120 degrees and distal interphalangeal joint 0 to 80 degrees).  There was no objective evidence of heat, redness, swelling, or tenderness of either hand.  After the examination, the examiner indicated that bilateral hand spondyloarthropathy was not found.

In September 2011, the Veteran testified that his hands were swollen and that he had reduced grip strength.

On October 2012 VA hand and finger conditions DBQ examination, there was no evidence of flare-ups that impacted the bilateral hand disability. 

ROM measurements did not indicate limitation of motion or painful motion of the fingers or thumb.  Following repetitive-use testing, there was no additional limitation of ROM for any finger or thumb.  There was no functional loss or impairment for right or left hand, thumb or fingers.  There was no tenderness or pain to palpation for joints or soft tissue of either hand, indicating thumb or fingers.  Muscle strength testing was normal and there was no evidence of ankylosis of the thumb and/or fingers.  An X-ray examination of the hands did not indicate any abnormal findings and no significant degenerative changes.  The bilateral hand disability did not impact his ability to work.

On June 2014 VA hand and finger conditions DBQ examination there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  He was able to perform repetitive-use testing without.  The examination report has the box checked for "yes" for additional limitation of motion for all fingers post-test, but indicates that there was no gap between the thumb pad and fingers post-test.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips post-test.  There was no limitation of extension for the index finger or long finger post-test.

It was noted that he had functional loss or functional impairment of the fingers or thumbs, including following repetitive-use testing.  There was noted to be tenderness or pain to palpation for joints of soft tissue of either hand, including thumbs and fingers.  Muscle strength testing was normal and there was no evidence of ankylosis.  X-ray examination indicated degenerative or traumatic arthritis of multiple joints of the same hand, including thumb and fingers.  It was noted that he was diagnosed with Kienbock's disease in March 2013.  He had bilateral hand, thumb, or finger conditions which impacted his ability to work due to numbness and pain in his wrists and fingers.  

On October 2014 VA hand and fingers DBQ examination the Veteran presented with complaints that his hands were getting worse with pain and numbness in his PIP joints.  It was hard for him to do fine hand-work.  He took medication for pain and wore wrist braces daily for a few years.   His hands hurt daily and pain was rated a 5 to 7 out of 10 on the pain scale.  Sometimes his pain prevented him from holding onto a cup of coffee. 

ROM measurements indicated limitation of motion or evidence of painful motion for the fingers and thumbs of each hand.  There was less than 1 inch (2.5cm) gap between the left hand thumb pad and the fingers and 1 to 2 inches (2.5 to 5.1 cm) gap between the thumb pad and the fingers.
On finger flexion, there was less than 1 inch gap between the long and ring fingers on the right hand and index and long fingers on the left hand, but there was no objective evidence of painful motion.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  

Following repetitive-use testing, there was no additional limitation of motion for any fingers post-test.  There was a gap between the thumb pad and the fingers post-test.  There was less than a 1-inch gap between the fingertips and the proximal transverse crease of the pain in attempting to touch the palm with fingertips post-test.  There was functional loss or functional impairment of any of the fingers or thumbs, but there was no additional limitation in range of motion of any of the fingers or thumbs following repetitive-use testing.  There was less movement than normal, pain on movement, and swelling of all fingers.  There was tenderness or pain to palpation for the joints or soft tissue of either hand, including thumb and fingers.  

Muscle strength testing was normal. There was no evidence of ankylosis of the thumb and/or fingers.  An October 2014 X-ray findings indicated arthritis of the right hand.  Functionally, the bilateral hand disability impacted his ability to work in that he had difficulty trying to hold a coffee cup, fine motor movements, and writing were difficulty.

Applying the relevant criteria, the Board finds that throughout the pendency of the appeal the preponderance of the evidence has shown that a rating higher than 10 percent is not warranted for either the right or left hand under DC 5228.  In this regard, ROM measurements have not shown limitation of motion of the thumb with a gap of more than two inches (5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers.  Accordingly, a rating higher than 10 percent is not warranted for the left or right hand.

With regard to the DeLuca factors, the Board observes that the VA examining physicians and clinicians, have noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates a 20 percent rating for the left or right hand at any time during the period on appeal.

While the Board accepts the contentions of the Veteran (as reflected in the VA examinations and treatment records) that his bilateral hand disability causes him to experience pain and weakened grip strength (which was not objectively shown on VA examination), providing the basis for the 10 percent ratings, the Board has taken that into account in its consideration of the range of motion of the Veteran's thumbs.  The rating schedule does not require a separate rating for pain itself.  Spurgeon, supra.  Accordingly, greater ratings are not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

Without taking into consideration pain, there would be limited basis for the current evaluations, let alone higher evaluations.

It is important for the Veteran to understand that the disability evaluations of 10 percent, for the left and right hand disabilities will cause him problems such as limited motion and pain; a fact that is not in dispute.  If there were no problems associated with his bilateral hand disability, there would be no basis for his current evaluations.  More importantly, however, at no time has the range of motion measurements of the left or right thumb indicated limitation of motion with a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and fingers, with the thumb attempting to oppose the fingers.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for the left or right thumb.



Additional Considerations

With regard to his neck and bilateral elbow, ankle, shoulder, and hand disabilities, the Veteran is competent to report his complaints of pain, stiffness, and weakness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's remand in order to address this medical question and the basis for the increased ratings assigned herein).  He is not, however, competent to identify a specific level of disability of his neck and bilateral elbow, ankle, shoulder, and hand disabilities according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's neck and bilateral elbow, ankle, shoulder, and hand disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from his neck and bilateral elbow, ankle, shoulder, and hand disabilities.  In this regard, the Veteran's symptoms are pain, limitation of motion, weakness, and stiffness with regard to these disabilities.  The criteria for rating disabilities of the neck, elbows, ankles, shoulder, and hands are found at 38 C.F.R. § 4.71a as well as 38 C.F.R. § 4.40 and § 4.45 which, taken together, address of the Veteran's symptoms.  Neurological symptoms, described as radiating pain from the Veteran's neck to his upper extremities, are adequately addressed by 38 C.F.R. § 4.124(a).  With regard to the bilateral ankle/foot disability, his use of a cane and orthotics is not a symptom, but rather a means of dealing with his symptoms and does not make his disability picture an unusual or extraordinary one outside of the of the rating schedule.  Rather it is his method of addressing his symptoms.  Such use therefore does not satisfy the first element of Thun with regard to the bilateral ankle/foot disability.

In sum, the assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that since the Veteran has been in receipt of a total disability rating based on individual unemployability due to service connected disability (TDIU) since October 15, 2014, the issue is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.


ORDER

A disability rating higher than 10 percent prior to June 13, 2014, a rating higher than 20 percent from June 13, 2014 to October 15, 2014, and a rating higher than 30 percent since October 15, 2014, for a neck disability, are denied.

Prior to October 15, 2014, disability ratings higher than 10 percent, each, for left and right ankle disabilities, are denied.

Since October 15, 2014, disability ratings of 20 percent each, but no higher, for left and right ankle disabilities, are granted, subject to the laws and regulations governing the award of monetary benefits.

Prior to June 13, 2014, disability ratings higher than 10 percent, each, for right and left shoulder disabilities, are denied.

Since June 13, 2014, disability ratings of 30 percent and 20 percent, but no higher, for right and left shoulder disabilities, respectively, are granted, subject to the laws and regulations governing the award of monetary benefits.

Ratings higher than 10 percent, each, prior to June 13, 2014, and ratings higher than 40 percent since June 13, 2014, for left and right elbow disabilities, are denied.

Ratings of 10 percent, each, for right and left hand disabilities, are denied.


_____________________________ 		___________________________
      KELLI A.KORDICH			KATHLEEN K. GALLAGHER
      Veterans Law Judge 			         Veterans Law Judge
       Board of Veterans' Appeals 			    Board of Veterans' Appeals


_____________________________
JAMES L. MARCH
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


